      Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
    v.                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




     PLAINTIFF’S NOTICE OF DEFENDANT COUCH’S NON-COMPLIANCE
   WITH THE COURT’S ORDERS REQUIRING PRODUCTION OF DOCUMENTS




                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    Attorneys for Plaintiff Aaron Rich
            Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 2 of 9



          Plaintiff respectfully submits this Notice of Defendant Couch’s Non-Compliance With The

Court’s Orders Requiring Production of Documents (“Notice”) to inform the Court that Defendant

Couch continues to withhold information that the Court recently ordered him to produce—or, as

Defendant Couch has explained in his own words: he “refuse[s] to” produce certain information,

he “didn’t give up any video,” and he “didn’t give up any names. Everything was redacted out.” 1

                                              *******

          The Court now has entered four orders requiring Defendant Couch to produce documents

that he was withholding in response to Plaintiff’s document requests. 2 Most recently, on January

3, 2020, Plaintiff filed a motion to enforce the Court’s prior orders after Defendant Couch refused

to produce—either in documents or deposition testimony—certain information about the purported

“sources” on which Defendant Couch claims to have relied when he made defamatory statements

about Plaintiff. 3 As Plaintiff’s motion explained, if Defendant Couch were permitted to withhold

this material, it “would allow Defendant Couch and Defendant Butowsky to reap the benefit of

purported ‘information’ on which they claimed to rely in making statements about Plaintiff while

depriving Plaintiff of the ability to probe Defendants’ position, prosecute Plaintiff’s case, and

establish the truth.” 4


1
    See infra at notes 18, 22.
2
  See 7/31/2019 Minute Entry (Court’s first order, granting Plaintiff’s motion to compel);
11/4/2019 Minute Order (Court’s second order, denying Defendant Couch’s motion for relief from
the first order); Dkt. 133 (Court’s third order, granting Plaintiff’s motion to enforce the prior
orders); Dkt. 151 (Court’s fourth order, denying Defendant Couch’s motion for reconsideration of
the third order).
3
    See Dkt. 95 (redacted); Dkt. 96 (unredacted).
4
  Dkt. 95 at 3; see also id. at 23 (“Plaintiff would be at a significant and unfair disadvantage if he
were deprived of the information Defendant Couch is withholding while Defendant Couch and
Defendant Butowsky were able to present their own un-tested versions of those conversations,
including to form a key part of their defense.”).


                                                      1
           Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 3 of 9



         Items at issue in Plaintiff’s most recent motion were set forth in lines 21 to 31 of Defendant

Couch’s privilege log, which was filed as an exhibit to Plaintiff’s motion. 5 As explained below,

the items relevant to this Notice are those in lines 30 and 31 of the privilege log, reproduced here:




         On January 24, 2020, the Court granted Plaintiff’s motion to enforce the Court’s prior

orders and ordered Defendant Couch to “produce on or before January 31, 2020 all relevant

documents, including those he is withholding on the basis of a purported reporter’s privilege.” 6

Instead of complying with the Court’s order, Defendant Couch filed a motion for reconsideration, 7

which the Court denied on February 5, 2020, ordering Defendant Couch “to produce the relevant

documents within 72 hours. Should he fail to do so, this Court will address whether to hold him

in contempt.” 8

                                               *******

         Plaintiff hereby notifies the Court that Defendant Couch refuses to comply (and publicly

boasted about doing so) with certain aspects of the Court’s orders. Specifically, Defendant Couch

continues to withhold the following material, in defiance of the Court’s orders:




5
 See Dkt. 95-12; see also Dkt. 95 at 7 n.9 (“The withheld documents that currently are known to
exist are set forth in lines 21 to 31 of Defendant Couch’s privilege log, which is included as an
exhibit to this Motion.”).
6
    Dkt. 133. All emphases herein are supplied unless otherwise indicated.
7
    See Dkt. 143.
8
    Dkt. 151.


                                                       2
Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 4 of 9
              Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 5 of 9



Court’s order that he produce “all relevant documents, including those he is withholding on the

basis of a purported reporter’s privilege,” 16 Defendant Couch unilaterally has decreed that he is

not required to produce the video, and instead he has produced only an audio file for the express

purpose of concealing the identity of his purported “source.” As Defendant Couch has explained

online:

                   “We had to give over all of our recordings, video and audio of
                   sources, and what we decided to do, we ripped the audio from the
                   video. I just told my attorney I’m not giving them the face of our
                   sources. That’s not happening. We did a couple sit down type
                   interviews with some sources. I can’t protect—the voices is one
                   thing but I’m not giving them their faces and I refuse to do that” 17

                   “They will have the audio recordings and we didn’t give up any
                   video. We ripped the audio from the video.” 18

          3.       REDACTED EMAILS. In response to the Court’s orders, Defendant Couch also

now has produced certain emails, but he has redacted names from some of those emails to conceal

purported “sources.” Because the redactions to the emails are not marked as such, Plaintiff cannot

ascertain the full extent of the redactions, but at least one communication

              appears to have information removed, thereby making it impossible to know the sources

of the communication. 19 Defendant Couch has explained on social media that he redacted names

from documents so as to continue to conceal the identities of “sources”:

                   “What people need to understand is yes we had to give over source
                   information, we had to give over audio files and documents, but it’s
                   redacted. They don’t know our source’s names that we redacted the

16
     Dkt. 133.
17
   Matt Couch Investigation of Seth Rich, Freedom Declassified at 1:05:02 (Feb. 12, 2020),
https://anchor.fm/freedomdeclassified/episodes/Matt-Couch-Investigation-of-Seth-Rich-eaq032;
see also id. at 1:05:19.
18
     Id. at 1:17:37.
19
     Ex. 2.


                                                        4
              Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 6 of 9



                  names out. . .” 20

                  “I do want the audience to know that we redacted the sources’
                  names so we did not give up the names of our sources” 21

                  “I want people to understand, we didn’t give up any names.
                  Everything was redacted out.” 22

                  “Just an FYI, all names of our sources have been REDACTED in
                  what we turned over to opposing counsel. They WILL NOT have
                  access to the names of our sources. It has all been marked
                  ‘Attorneys Eyes Only, Highly Confidential’ as well. We are fighting
                  with EVERYTHING we have!” 23

                                       *******

          Defendant Couch has made no secret of his disdain for this Court’s decision to grant

Plaintiff’s motion to enforce the Court’s orders. Indeed, Defendant Couch now appears to be

promoting conspiracy theories about the Court (including re-tweeting one article that smears the

Court as being biased based upon alleged connections to Fusion GPS and John Podesta) 24 and its

rulings (which he has described in interviews as “sickening”). 25 Defendant Couch is entitled to


20
     Matt Couch Investigation of Seth Rich, supra note 17 at 1:04:05.
21
     Id. at 1:17:33.
22
   Live Interview with Matt Couch, The American Joe Show at 28:18 (Feb. 12, 2020),
https://www.youtube.com/watch?v=JtP2_xVJ388; see also id. at 25:48 (“Now we have redacted
their names”).
23
     Ex. 3.
24
 See Ex. 4 (Defendant Couch Tweet stating: “MUST READ: Seth Rich Family AND Defendants
REQUEST TESTIMONY From Julian Assange -- But Podesta-Linked Judge Richard Leon
REFUSES” and linking to article at TheGatewayPundit.com).
25
   See Live Interview with Matt Couch, supra note 22 at 27:35 (Couch: “It’s just alarming, you
know, that, Joe, you can make a ruling without saying why you’re ruling that way, if that makes
sense.” Interviewer: “Well, yeah, especially when it seems so blatantly obvious that you’re being
biased or controlled or manipulated or who knows what the hell is going on around here. I mean,
when you’re getting to that level where so many pieces are moving and operating together to do
something, I mean, there’s nobody that’s outside the realm of being influenced or being
manipulated to make something happen, especially a judge.” Couch: “It’s sickening, you know,


                                                      5
         Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 7 of 9



his opinions, but he may not disobey court orders simply because he suspects that the Court is part

of the Deep State.

       So long as Defendant Couch continues to defy the Court’s order that he produce “all

relevant documents, including those he is withholding on the basis of a purported reporter’s

privilege,” Plaintiff will remain unable to test the bases on which Defendant Couch claims to have

relied when he published false statements about Plaintiff. With respect to Item #30, Plaintiff is

left completely in the dark, as Defendant Couch refuses to produce the file at all. With respect to

Item #31 and the redacted emails, Plaintiff cannot test the purported sources’ credibility or seek

additional discovery of them since Defendant Couch continues to conceal their identities, having

produced only what was said, but not who said it.

                                             *******

       Given the record to date, including the Court’s prior orders, Plaintiff believes that it would

be appropriate for the Court to: (1) hold Defendant Couch in contempt, (2) issue a penalty for

Defendant Couch’s non-compliance with the Court’s orders to date, and (3) levy penalties accruing

daily until Defendant Couch complies fully with the Court’s orders. 26


Dated: February 18, 2020

                                                /s/ Joshua P. Riley
                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                BOIES SCHILLER FLEXNER LLP

it made me sick to my stomach.”); see also Matt Couch Investigation of Seth Rich, supra note 17,
at 1:04:48 (“It’s just a really, really dirty thing. And if anybody wants to look it up, it’s Rich
versus—Rich v. Butowsky, 18-cv-00681 is the case, it’s a federal case out in D.C. More than
welcome to look that up. But we had to give over all of our recordings, video, audio of all of our
sources.”).
26
   While Plaintiff’s counsel is unaware of a formal meet-and-confer requirement for notices, as
distinct from motions, Plaintiff’s counsel nonetheless conferred about the issues set forth herein
and was unable to resolve them. See Ex. 1.
                                                     6
Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 8 of 9



                             1401 New York Ave NW, Washington DC 20005
                             Tel: (202) 237-2727 / Fax: (202) 237-6131
                             jriley@bsfllp.com
                             mgovernski@bsfllp.com

                             MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                             WILLKIE FARR GALLAGHER LLP
                             1875 K Street NW, Washington, DC 20006
                             Tel: (202) 303-1442 / Fax: (202) 303-2000
                             mgottlieb@willkie.com

                             Attorneys for Plaintiff Aaron Rich




                                 7
         Case 1:18-cv-00681-RJL Document 154 Filed 02/18/20 Page 9 of 9



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on February 18, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

Dated: February 18, 2020

                                           /s/ Joshua P. Riley
                                           JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                           BOIES SCHILLER FLEXNER LLP
                                           1401 New York Ave NW, Washington DC 20005
                                           Tel: (202) 237-2727 / Fax: (202) 237-6131
                                           jriley@bsfllp.com
